UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4537



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEVEN CARLIE CARTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-446)


Submitted:   October 20, 2005             Decided:   October 26, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Jr., First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, L. Patrick Auld, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Steven Carlie Carter appeals from his 180-month sentence

entered following his guilty plea to being a felon in possession of

a firearm. Carter contends that his designation as an armed career

criminal is precluded by the Supreme Court’s decisions in Apprendi

v. New Jersey, 530 U.S. 466 (2000), Blakely v. Washington, 542 U.S.

296 (2004), and United States v. Booker, 125 S. Ct. 738 (2005).

            Carter’s    claim    is   foreclosed    by    circuit   precedent.

See United States v. Thompson, 421 F.3d 278, 286 (4th Cir. 2005)

(holding that prior convictions could not be severed from their

essential    components,      including   integral       facts   such   as    the

statutory violation and date of offense, and that these facts were

inherent to convictions not extraneous to them); United States v.

Cheek, 415 F.3d 349, 350 (4th Cir. 2005) (holding that defendant’s

Sixth Amendment right to trial by a jury was not violated by

district court’s reliance on his prior convictions for purposes of

sentencing under the Armed Career Criminal Act).             Moreover, Carter

did   not   challenge   any     factual   findings    regarding     the      prior

convictions, and he does not dispute the factual basis for the

district court’s conclusions that he was an armed career criminal.

Accordingly, Carter’s assertion that his sentence violated the

Sixth Amendment is without merit.             See United States v. Collins,

412 F.3d 515, 523 (4th Cir. 2005) (holding that, where defendant

did not dispute any of the facts supporting the career offender


                                      - 2 -
status in district court, there is no constitutional violation in

relying on defendant’s prior convictions).

          Accordingly, we affirm Carter’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -